Citation Nr: 1007873	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-17 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service 
connection for bilateral hearing loss, and, if so, whether 
service connection for bilateral hearing loss is warranted.

2.  Entitlement to service connection for testicular pain due 
to hydrocele and epdidymal head cyst, post spermatocelectomy 
(claimed as testicle abnormality).


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.

On the Veteran's original VA Form 9, received in October 
2007, he requested a Travel Board hearing at the Sioux Falls 
RO.  The Veteran submitted an additional VA Form 9 in March 
2008, submitted to address the RO's November 2007 decision 
rendering the October 2007 VA Form 9 untimely.  In March 
2008, a letter was mailed to the Veteran acknowledging his VA 
Form 9 and his pending hearing request.  The Veteran replied 
to the March 2008 letter in April 2008, checking the box that 
read, "I still desire a Travel Board hearing before a member 
of the Board of Veterans' Appeals sitting at the Regional 
Office."  In May 2008, however, the Veteran submitted a 
signed statement in which he withdrew his request for a Board 
hearing.   

A November 2009 Board decision held that a timely substantive 
appeal of the September 2006 RO decision  was filed in June 
2007, and therefore timely.  See 38 U.S.C.A. § 7105(a), 
(b),(c), (d) (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2009).  
As such, the issues listed above are properly before the 
Board.

The issues of entitlement to service connection for bilateral 
hearing loss and testicular pain due to hydrocele and 
epdidymal head cyst, post spermatocelectomy (claimed as 
testicle abnormality) are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO 
denied the Veteran's claim for entitlement to service 
connection for bilateral hearing loss.

2.  Evidence received since the March 2003 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for entitlement to service connection for bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 20.300 (2009).

2.  Evidence received subsequent to the March 2003 decision, 
with respect to service connection for bilateral hearing 
loss, is  new and material; the claim for service connection 
for bilateral hearing loss is therefore reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's application to reopen his claim for entitlement 
to service connection for bilateral hearing loss is granted 
herein.  As such, any deficiencies with regard to VCAA for 
this issue are harmless and non-prejudicial.  This includes 
notice in accordance with Kent v. Nicholson, 20 Vet. App. 1 
(2006), in which the Court addressed directives consistent 
with the VCAA with regard to new and material evidence.  




II. New and Material Evidence

The RO originally considered and denied the Veteran's claim 
for service connection for bilateral hearing loss in 
September 1993.  At that time, his claim was denied due to 
the fact that his service treatment records were negative for 
a diagnosis of hearing loss, he was not diagnosed with 
hearing loss within one year of separation, and he did not 
currently have a diagnosis of bilateral hearing loss in 
accordance with 38 C.F.R. § 3.385.  The Veteran attempted to 
reopen his claim for service connection in October 2002.  In 
March 2003, the RO continued the prior denial, finding that 
new and material evidence had not been received to reopen the 
Veteran's claim.  The Veteran did not perfect an appeal to 
that decision.  Therefore, the March 2003 rating decision is 
final.  See 38 U.S.C.A. § 7105.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and sensorineural hearing loss became manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.    

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence of record at the time of the most recent final 
decision, in March 2003, included service treatment records 
and VA outpatient treatment reports.  Since the prior final 
denial, new evidence has been added to his claims file.  The 
Veteran's file now contains additional VA treatment reports, 
several lay statements received in August 2006, and a March 
2007 VA examination report.

As noted above, the Veteran's claim for service connection 
was denied in March 2003 because his service treatment 
records were negative for a diagnosis of hearing loss, he was 
not diagnosed with hearing loss within one year of 
separation, and he did not currently have a diagnosis of 
bilateral hearing loss in accordance with 38 C.F.R. § 3.385.  
However, new evidence of record includes a March 2007 VA 
examination report in which the Veteran was diagnosed with 
bilateral sensorineural hearing loss in accordance with 38 
C.F.R. § 3.385.  The Board notes that, although the examiner 
did not link his currently-diagnosed hearing loss to his 
period of active service, the diagnosis itself is sufficient 
to reopen the Veteran's claim. 

Further, lay statements received in August 2006 note that the 
Veteran experienced difficulty with his hearing upon his 
return from active duty.

As such, lay statements of record, as well as the March 2007 
VA examination report, are new, in that they were not of 
record at the time of the prior, final denial in March 2003.  
Also, the Board finds that the new evidence of record is 
material as to the issue on appeal, in that by itself or when 
considered with previous evidence of record, the additional 
evidence establishes a current diagnosis of bilateral 
sensorineural hearing loss and suggests that the Veteran's 
hearing had diminished within a year following his period of 
active service.  Furthermore, this evidence, when considered 
with the evidence already associated with the claims folder 
and the other more recent evidence, raises a reasonable 
possibility of substantiating the claim.  Therefore, with 
regard for the Veteran's claim for entitlement to service 
connection for bilateral hearing loss, new and material 
evidence has been received since the RO's March 2003 
decision, and the Veteran's claim is reopened.  See 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2009).


ORDER

New and material evidence has been received to reopen the 
Veteran's claim for entitlement to service connection for 
bilateral hearing loss.





	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran asserts that he has bilateral hearing loss as a 
result of exposure to acoustic trauma during service.  The 
Veteran's DD-214 reveals that his military occupational 
specialty (MOS) was Infantry Direct Fire Crewman.  He further 
contends that he sustained an injury to his testicles during 
his period of active service, and that this injury resulted 
in testicular pain due to hydrocele and epdidymal head cyst, 
post spermatocelectomy.

A review of the Veteran's service treatment records does not 
reflect complaints, diagnoses, or treatment for hearing loss.  
He did undergo audiometric testing upon separation in May 
1966.  The service separation examination report indicates 
that the Veteran's ears were clinically evaluated as normal, 
and the Veteran denied having any ear trouble on the 
corresponding report of medical history.

Lay statements from friends and relatives of the Veteran 
received in August 2006 indicated that the Veteran was most 
likely exposed to loud noise during his period of service.  
One statement, from a former service member with a similar 
MOS, noted that the noise associated with that assignment 
often resulted in hearing impairment, and that the Veteran 
has a current hearing impairment.

During a March 2007 VA audiological examination, the Veteran 
indicated that he had been exposed to noise from artillery 
during service.  The examiner observed, upon review of the 
claim file, that the Veteran's service separation examination 
noted normal hearing.  Audiological testing revealed 
bilateral hearing loss that met VA requirements for impaired 
hearing under 38 C.F.R. § 3.385 (2009).  Although the 
examiner stated that it was more likely than not that the 
Veteran's tinnitus began during his period of active service, 
he opined that it was not likely that current hearing loss 
was related to in-service noise exposure.  In support of his 
opinion, the examiner noted that hearing loss due to acoustic 
trauma would have been recognizable at the time of exposure, 
and that hearing loss would not have progressed following the 
traumatic event or events.  

While the March 2007 VA examiner provided a review of the 
Veteran's service medical records and noted that the Veteran 
had normal hearing on discharge from service, the examiner 
did not take into account the Veteran's report of hearing 
loss since his separation from active service.  See 
Statement, August 28, 2006.  The Board notes that the Veteran 
is competent to attest to factual matters of which he had 
first-hand knowledge, such as hearing loss since separation.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Further, the examiner's rationale centered on the fact that 
the Veteran's hearing was normal at the time of separation 
from service. The Board notes that the Court's ruling in 
Hensley does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
Veteran's service and his current disability.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  As such, the October 
2006 VA examination report is contrary to the ruling in 
Hensley, and therefore insufficient on which to base a 
decision.

With regard to the Veteran's claim for service connection for 
a genitourinary disorder, the Board notes that service 
treatment records document an injury to the testes in July 
1965, during the veteran's period of active duty service.  
Treatment reports dated July 15 and July 17, 1965, noted 
complaints of exquisite left inguinal pain made worse by 
scrotal sagging.  The examiner noted that the area was tender 
and swollen, and diagnosed the veteran with a hematoma on the 
left spermatic cord.  It was further noted that a surgeon was 
called, and that hospitalization was recommended.  

The Veteran was afforded a VA examination to address his 
claimed disorder in August 2006.  The Veteran was diagnosed 
with testicular pain due to hydrocele and epdidymal head 
cyst, post spermatocelectomy.  The examiner opined that it 
was less likely than not that this disorder was related to 
the Veteran's period of active service, as the discharge 
summary in 1966 was silent for any such disorder, and the 
Veteran did not receive treatment for 40 years thereafter.  
Although the examiner noted that the Veteran claimed 
genitourinary discomfort continuously since his period of 
active service, this fact was not addressed in the rationale.  
As the Veteran is competent to report symptoms since his 
period of active duty, such as testicular pain, any rationale 
offered must consider the Veteran's statements.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claims must be remanded for supplemental 
opinions supported by a rationale to include the Veteran's 
statements regarding chronicity.  Each medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be scheduled for a VA audiological 
examination to determine the nature and 
etiology of his currently-diagnosed 
bilateral hearing loss.  After examination 
and review of the claims folder, to 
include the August 2006 lay statements of 
record, the examiner should address the 
following:

Is it at least as likely as not that 
the Veteran's bilateral sensorineural 
hearing loss originated during active 
service, or is otherwise related to 
active service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided, to include a discussion of the 
lay statements of record.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  The AMC should acquire a supplemental 
VA opinion to determine the nature and 
etiology of any currently-diagnosed 
genitourinary disorder.  After examination 
and review of the claims folder, to 
include the Veteran's statements and other 
lay evidence of record regarding 
continuous genitourinary symptoms since 
his separation from active duty, the 
examiner should address the following:

For any genitourinary disorder 
identified, is it at least as likely as 
not that the disability originated 
during active service, or is otherwise 
related to active service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed, to include a 
discussion regarding the Veteran's 
reported genitourinary symptoms since his 
period of active service, should be 
provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.



3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


